DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 01/12/2021 filing with the Office.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/22, 07/21/22, 05/10/22, 01/10/22, 12/06/21, 08/18/2021, 03/16/21, and 01/26/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “15. The system of Claim 13, further comprising: the iteratively trained predictive model”. It is unclear if this iteratively trained predictive model is intended to be a new model separate and distinct from the iteratively trained predictive model of claim 13.  Does Applicant intent for the iteratively trained predictive model of claim 15, to be the same as 13?  If so, it is unclear what function is it performing in claim 15 that is in addition to or different to the functions performed in claim 13? In other words, are claims 13 and 15 are the same claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-12 are to a method (process), claims 13-19 are to a system (machine), and claim 20 is to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method comprising: 

accessing information identifying one or more sensitive attributes; 

with a model training system, iteratively training each of: 

an adversarial classifier that is constructed to predict a value for each sensitive attribute based on output generated by a predictive model, and the predictive model, 

wherein iteratively training the adversarial classifier comprises:
 
adjusting parameters of the adversarial classifier to decrease a value of an objective function for the adversarial classifier, wherein the objective function for the adversarial classifier is a prediction loss metric for the adversarial classifier, and 

wherein iteratively training the predictive model comprises: 

adjusting parameters of the predictive model to decrease a value of an objective function for the predictive model, wherein the objective function for the predictive model is a difference between a model prediction loss metric for the predictive model and the prediction loss metric for the adversarial classifier.

Applicant’s specification discloses, “In the field of credit risk modeling, where machine learning models are used to decide whether a consumer should be given a loan it is particularly important that the lending decision be fair” (Spec. [3]).  The loaning of money and migrating fairly the risk associated with it are found to be a “fundamental economic practice”, see MPEP 2106.04(a)(2)(II)(A).  It is noted that Applicant’s claim is so board that it simply to a predictive model that could be used in any field; nonetheless, the Alice/Mayo analysis is done in the light of the specification. 
The claimed invention is simply to training a predictive model to mitigate loss.  The MPEP states that the risk mitigation is an example of a fundamental economic practice. “The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. In particular, in Alice, the Court concluded that the use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea. 573 U.S. at 219–20, 110 USPQ2d at 1982. In addition, the Court in Alice described the concept of risk hedging identified as an abstract idea in Bilski as ‘‘a method of organizing human activity’’. Id. Previously, in Bilski, the Court concluded that hedging is a ‘‘fundamental economic practice’’ and therefore an abstract idea. 561 U.S. at 611–612, 95 USPQ2d at 1010”, see MPEP 2106.04(a)(2)(II).
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claim recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the step of “accessing”.  This step is found to be insignificant extra-solution activity – pre-solution activity.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”

Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and as part of the ordered combination.  As stated above the additional elements are found to be insignificant extra-solution activity which cannot transform the abstract idea into patent eligible subject matter.
While no hardware is expressly claimed in claim 1, hardware is claimed in independent claims 13 and 15.  These elements are found to be claimed to a high level of generality and are found to perform well-understood, routine, conventional activity. Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fidanza et al (US 2018/0349986 A1).
Claims 1, 13, and 20
Fidanza teaches a method (Fidanza abstract “method determines the creditworthiness of a consumer”) comprising: 
accessing information identifying one or more sensitive attributes (Fidanza abstract “initial set of data is acquired from the consumer that includes non-identification attributes”, where the claim is made in the alternative only one element needs to be present in the art); 
with a model training system, iteratively training each of: 
an adversarial classifier that is constructed to predict a value for each sensitive attribute based on output generated by a predictive model, and the predictive model (Fidanza “decision tree learning, the information gain ratio is a ratio of information gain to intrinsic information and may reduce a bias towards multi-valued attributes by taking the number and size of branches into account when choosing an attribute. A random force with gain ratio methodology trains random force with gain ratio as an attribute selector. Information may be considered as a gain ratio for generating attribute weights. This decision methodology is also known as random decision force and operates in one example by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes as classification or mean prediction as a regression of the individual trees”), 
wherein iteratively training the adversarial classifier comprises: 
adjusting parameters of the adversarial classifier to decrease a value of an objective function for the adversarial classifier, wherein the objective function for the adversarial classifier is a prediction loss metric for the adversarial classifier (Fidanza [202] “experimental set up takes into consideration the performance metric in which the system used the F1 score, which is a measure that considers both the precision “p” and the recall “r” of the test to compute the score. The precision “p” is the number of correct positive results divided by the number of all positive results returned by the classifier, and “r” is the number of correct positive results divided by the number of all relevant samples.” and [224] “a relationship occurs that one variable increases when the other increases, but the amount is not consistent, the Pearson correlation coefficient is positive, but less than +1 and the Spearman coefficient still equals +1. When a relationship is random or non-existent, then both correlation coefficients are almost 0. If the relationship is a perfect line for decreasing relationship, the correlation coefficients are −1. If the relationship is that one variable decreases and the other increases, but the amount is not consistent, then the Pearson correlation coefficient is negative but greater than −1 and the Spearman coefficients still equals −1.”), and 
wherein iteratively training the predictive model comprises: 
adjusting parameters of the predictive model to decrease a value of an objective function for the predictive model, wherein the objective function for the predictive model is a difference between a model prediction loss metric for the predictive model and the prediction loss metric for the adversarial classifier (Fidanza [182] “a training period and the parameters W and b of the computational cells may be used to detect signals in the input sequences in order to help increase the prediction accuracy. Input sequences X are compressed by this process into suitable feature vectors hT. Often the compression process is viewed as feature learning from raw inputs and is the reason why work-intensive human feature engineering may not be required before applying the network. These models are complex and require a long processing time for the learning and predicting stages as compared to vector-based systems. Because there are more architectural choices and hyperparameters to tune”).

Independent system claims 13 (Fidanza abstract “system”) and non-transitory computer-readable storage medium claim 20 (Fidanza [92] “MO server 101 includes the processor as a controller 106 that may also include a machine learning module” and fig 1) recite substantially similar limitation to those rejected above; therefore, these claims are also rejected for the same reasoning given above.

Claim 13 recites the following additionally taught claimed elements of a system comprising: at least one processor; and a storage device comprising machine-executable instructions that, when executed by the at least one processor, (Fidanza [91] “MO server 101 includes a processor as a controller 106 with other circuit components, including software and/or firmware operative as a Local Rule Engine and an integrated or separate transactional database that may be a sub-component or include a Data Warehouse 108 that could be incorporated with or separate from the MO server”)

Claim 20 recites the following additionally taught claimed elements of a non-transitory computer-readable storage medium comprising: machine-executable instructions that, when executed by a model training system, control the model training (Fidanza [91] “MO server 101 includes a processor as a controller 106 with other circuit components, including software and/or firmware operative as a Local Rule Engine and an integrated or separate transactional database that may be a sub-component or include a Data Warehouse 108 that could be incorporated with or separate from the MO server”)

Claim 2
Fidanza teaches all the limitation of the method of Claim 1, further comprising: providing the iteratively trained predictive model to an operator device (Fidanza [93], see user’s mobile device).

Claim 3 and 15
Fidanza teaches all the limitation of the method of Claim 1, further comprising: providing the iteratively trained predictive model to a model execution system (Fidanza [76] and [92]).
With respect to claim 15 that recite substantially similar limitations to those rejected above is also rejected for the same reasoning given above.

Claim 4
Fidanza teaches all the limitation of the method of Claim 1, further comprising: providing a report that includes information identifying results of one or more comparisons between the predictive model and the iteratively trained predictive model (Fidanza [182]).

Claims 5 and 14
Fidanza teaches all the limitation of the method of Claim 4, wherein at least one provided report includes contributions of each predictive variable in the predictive model and the iteratively trained predictive model (Fidanza [168], [208], and fig. 51).
With respect to claim 14 that recite substantially similar limitations to those rejected above is also rejected for the same reasoning given above.

Claims 6 and 16
Fidanza teaches all the limitation of the method of Claim 1, wherein the predictive model is a credit model (Fidanza abstract and [76], where the type of model is simply a design choice).
With respect to claim 16 that recite substantially similar limitations to those rejected above is also rejected for the same reasoning given above.

Claim 7
Fidanza teaches all the limitation of the method of Claim 1, wherein the identified one or more sensitive attributes include one or more of: race, ethnicity, age, sex, national origin, sexual orientation, demographics, and military status (Fidanza [75] where the claim is made in the alternative only one element needs to be found in the art).

Claims 8 and 17
Fidanza teaches all the limitation of the method of Claim 1, wherein the predictive model includes a differentiable neural network (Fidanza abstract and [176-178], where the type of model is simply a design choice).
With respect to claim 17 that recite substantially similar limitations to those rejected above is also rejected for the same reasoning given above.

Claim 9
Fidanza teaches all the limitation of the method of Claim 1, wherein the iteratively trained predictive model includes at least one non-differentiable model (Fidanza abstract and [176-178], where the type of model is simply a design choice).

Claim 10
Fidanza teaches all the limitation of the method of Claim 1, wherein the iteratively trained predictive model includes at least one linear model (Fidanza abstract and [171] and [181], where the type of model is simply a design choice).

Claim 11 and 18
Fidanza teaches all the limitation of the method of Claim 1, wherein the iteratively trained predictive model includes at least one tree model (Fidanza abstract and [143], where the type of model is simply a design choice).
With respect to claim 18 that recite substantially similar limitations to those rejected above is also rejected for the same reasoning given above.

Claim 12 and 19
Fidanza teaches all the limitation of the method of Claim 1, wherein the iteratively trained predictive model includes at least one logistic regression model (Fidanza abstract and [143-145], where the type of model is simply a design choice).
With respect to claim 19 that recite substantially similar limitations to those rejected above is also rejected for the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al (US 11,296,971 B1) teaches system 210 can also use trained machine learning models to predict the future outcomes. One example is a model that predicts a success rate (e.g., either overall or for specific factors such as compliance, data quality, etc.) for a group based on the group's characteristics and the characteristics of monitoring program.
Nguyen et al (US 2019/0042887 A1) teaches ser of a client computer system 102 may desire a trained predictive model that can receive input data from a client computing system or other input data and generate a predictive output. For example, a user may desire a model to predict whether a consumer using a vehicle data system will default on financing, can afford certain payments or for other purposes.
Zhao et al (US 2019/0318202 A1) teaches a user is a high-quality customer is predicted by using the binary classification warning model, to provide data support for further improving risk control performance of banks for credit users and formulating an effective policy.
Hong (US 2019/0325514 A1) teaches Methods, systems and apparatus for credit risk prediction based on a Long Short-Term Memory (LSTM) model are provided. One of the methods includes obtaining behavior data of a target account in a period that includes a plurality of time intervals, and generating, based on the behavior data of the target account, a sequence of behavior vectors. Each behavior vector corresponds to one of the time intervals. The method further includes inputting the generated sequence of behavior vectors into an LSTM encoder in the LSTM model to obtain hidden state vectors each corresponding to one of the time intervals, and obtaining a risk score of the target account in a next time interval by inputting the hidden state vectors into an LSTM decoder of the LSTM model. The next time interval is next to the last time interval in the plurality of time intervals.
Chhabra et al (US 2019/035806 A1) teaches training a classifier model to discriminate between desired attributes. As illustrated in FIG. 5, the process C1200 includes a set of labeled data C700 and a first classification model C800. Generally, the classification model may include a model configured to draw conclusions from observed values. For example, given one or more inputs, a classification model can predict the value of one or more outcomes.
Feller et al (US 9,639,805 B1) teaches the attribute model trainer 370 iteratively modifies the attribute parameters to decrease discrepancy between predictions of the attribute model 365 and the training attribute indicators.
ZestFinance releases new software tool to reduce bias in AI-powered credit scoring models: New fairness filter can put 170,000 more minority families into homes. (2019, Mar 19) teaches artificial intelligence (AI) software for credit, launched ZAML Fair™, a new software tool to reduce bias and discrimination in lending. ZAML Fair is the latest extension to ZestFinance's flagship ZAML platform, which lenders around the world rely on to safely develop and deploy machine learning (ML) credit underwriting.
Li, H., Feng, A., Lin, B., Su, H., Liu, Z., Duan, X., . . . Wang, Y. (2021). A novel method for credit scoring based on feature transformation and ensemble model. PeerJ Computer Science teaches a credit score prediction method based on feature transformation and ensemble model, which is essentially a cascade approach. The feature transformation process consisting of boosting trees (BT) and auto-encoders (AE) is employed to replace manual feature engineering and to solve the data imbalance problem. For the classification process, this paper designs a heterogeneous ensemble model by weighting the factorization machine (FM) and deep neural networks (DNN), which can efficiently extract low-order intersections and high-order intersections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623